Matter of Aaron Z.H. (Shoshannah M.--Samuel H.) (2017 NY Slip Op 00969)





Matter of Aaron Z.H. (Shoshannah M.--Samuel H.)


2017 NY Slip Op 00969


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2015-11673
 (Docket No. N-25774-15)

[*1]In the Matter of Aaron Z. H. (Anonymous). Administration for Children's Services, petitioner- respondent; Shoshannah M. (Anonymous), respondent; Samuel H. (Anonymous), nonparty-appellant.


Jeffrey C. Bluth, New York, NY, for nonparty-appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon and Elizabeth S. Natrella of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
Appeal by nonparty Samuel H. from an order of the Family Court, Kings County (Ilana Gruebel, J.), dated October 16, 2015, as amended November 16, 2015. The order, as amended, adjourned the proceeding for the petitioner to serve the neglect petition on the mother and her domestic partner, and for further proceedings concerning the release of the subject child to nonparty Samuel H.
ORDERED that the order, as amended, is affirmed, without costs or disbursements.
The subject child was born on September 28, 2015, and on October 2, 2015, the Administration for Children's Services (hereinafter ACS) filed a neglect petition against the mother based on her admission that she had used drugs during the pregnancy and tested positive for cocaine on the date of the child's birth. On October 6, 2015, the mother and the nonparty-appellant, Samuel H., signed an acknowledgment of paternity, which was witnessed by two hospital employees. The acknowledgment of paternity was never filed with the registrar and did not list the mother's social security number in accordance with Public Health Law § 4135-b. ACS made several attempts to effectuate service of the neglect petition on the mother, but was unsuccessful. The Family Court issued an order dated October 16, 2015, as amended November 16, 2015, adjourning the proceeding for service on the mother and her domestic partner and for further proceedings concerning the release of the child to Samuel H.
Under the circumstances of this case, the Family Court providently exercised its discretion in adjourning the proceeding for service on the mother and her domestic partner and for further proceedings concerning the release of the child to Samuel H.
MASTRO, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court